               IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         WESTERN DIVISION


CARL WATTS, #77138                                      PLAINTIFF



V.                                   CAUSE NO. 5:17-CV-38-DCB-MTP



OFFICER “UNKNOWN” PICKETT,
WARDEN JODY BRADLEY,
WARDEN GABRIEL WALKER, and
UNIT MANAGER DIANIA WALKER                              DEFENDANT


                        ORDER AND OPINION



     Before the Court is Plaintiff Carl Watts (“Watts”)’s Motion

for Reconsideration [Doc. 44] re [Doc. 42] Order on Motion to

Vacate, Order on Motion for Summary Judgment; Motion to Amend [Doc.

44] Motion for Reconsideration [Doc. 45]; Motion to Amend/Correct

[Doc. 42] Order on Motion to Vacate, Order on Motion for Summary

Judgment [Doc. 47]. For the reasons that follow, the Motion for

Reconsideration [Doc. 44] (incorporating the Motion to Amend [Doc.

45]) and the Motion to Amend/Correct [Doc. 47] are DENIED. The

Court orders that Watts has thirty days to pay the remaining filing

fee, $150.00, or this suit will be dismissed.

                                I
     On April 18, 2018 the Court entered an Order [Doc. 42]

revoking Watts’s in forma pauperis (“IFP”) status because Watts’s

“Spears   hearing   and   the   protective   measures   Wilkinson   County

Correctional Facility implemented post-assault show that Watts was

not in ‘imminent danger of serious physical injury’ at the time he

filed this suit.” Doc. 42, p.5. The Court ordered that Watts pay

the $400.00 filing fee within sixty days. Watts has partially paid

the filing fee in installments of $100.00 on September 19, 2018,

and $150.00 on October 26, 2018. A remaining $150.00 is due.

     When a Motion for Reconsideration is filed, the time of filing

determines whether the Court considers the motion under Federal

Rule of Civil Procedure 59(e) or Rule 60(b). Lavespere v. Niagara

Mach. & Tool Works, Inc., 910 F.2d 167, 173 (5th Cir. 1990); See

Dudenhefer v. Davol, Inc., 52 F.3d 1068, *2 (5th Cir. 1995). If a

Motion for Reconsideration is filed “no later than 28 days after

the entry of the judgment,” then it is considered as a Motion to

Alter or Amend a Judgment under Rule 59(e). F.R.C.P. 59(e); See

Lavespere v. Niagara Mach. & Tool Works, Inc., 910 F.2d 167, 173

(5th Cir. 1990). In the interest of justice, the Court considers

Watts’s Motion to Reconsider as a Rule 59(e) Motion to Alter or

Amend a Judgment because the Motion was filed on August 20, 2018.

The Motion was filed within 28 days of August 1, 2018 — the date

the Order was mailed to Watts. F.R.C.P. 59(e).



                                     2
      Under Rule 59(e), relief may be granted when plaintiff clearly

demonstrates one of the following: (1) a manifest error of law or

fact; (2) newly discovered evidence; or (3) an intervening change

in the controlling law. Schiller v. Physicians Resource Group Inc.,

342 F.3d 563, 567 (5th Cir. 2003). See In re Transtexas Gas Corp.,

303 F.3d 571, 581 (5th Cir. 2002). The Fifth Circuit has held that

a Motion to Alter or Amend a Judgment under Rule 59(e) is not for

“rehashing evidence, legal theories, or arguments that could have

been offered or raised before the entry of judgment.” Templet v.

HydroChem Inc., 367 F.3d 473, 479 (5th Cir. 2004) (citing Simon v.

United States, 891 F.2d 1154, 1159 (5th Cir. 1990)).

      Watts argues that IFP status should be granted because “he

did meet the ‘imminent danger’ exception of 28 U.S.C. § 1915(g) at

the time suit was filed.” Doc. 44, p.1. Watts contends that he was

in imminent danger because defendants housed Watts on the same

zone with inmates who assaulted him, and defendants allowed those

inmates to be out of their cells at the same time as Watts. Doc.

44,   p.6.   Defendants   contend   that   Watts   “simply   rehashes   the

evidence already before the Court and fails to satisfy Plaintiff’s

burden for obtaining relief under either Rule 59(e) or Rule 60(b).”

Doc. 49, p.3, ¶7. The Court agrees. Watts did not satisfy the

burden for relief under Rule 59(e).




                                     3
       Watts states that federal law gives him the right to pay what

amount he can until the whole payment is made. Doc. 44, p.8. Watts

contends that federal law gives him the right to pay his fees on

an installment plan, allowing his suit to proceed on the merits.

Id. Watts did not comply with this Court’s Order [Doc. 42] entered

on April 18, 2018, and mailed to Watts on August 1, 2018. The Order

revoked Watts’s IFP status and required Watts to pay the $400.00

filing fee within sixty days of the Order. More than sixty days

have   passed    since     August   2,   2018,   and    $150.00    remains   due.

Therefore, in the interest of justice, the Court orders that Watts

pay the remaining $150.00 within thirty days of this Order, or the

suit will be dismissed.

       Accordingly,

       IT   IS   ORDERED    that    Plaintiff    Carl    Watts’s    Motion    for

Reconsideration [Doc. 44] re [Doc. 42] Order on Motion to Vacate,

Order on Motion for Summary Judgment (incorporating Motion to Amend

[Doc. 44] Motion for Reconsideration [Doc. 45]); and Plaintiff

Carl Watts’s Motion to Amend/Correct [Doc. 42] Order on Motion to

Vacate, Order on Motion for Summary Judgment [Doc. 47] are DENIED.

If Watts wishes to continue this suit, he must pay the remainder

of the filing fee within thirty days. If Watts fails to do so,

this suit will be dismissed.




                                         4
SO ORDERED this the 14th day of November, 2018.




                               _David Bramlette____________
                               UNITED STATES DISTRICT JUDGE




                           5
